424 F.2d 633
Linnus HARRISON, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 28974 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 13, 1970, Rehearing Denied May 4, 1970.

Linnus Harrison, pro se.
Morton J. Hanlon, Asst. Atty. Gen., Lakeland, Fla., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and INGRAHAM, Circuit judges.
PER CURIAM:


1
This appeal is taken from an or-order of the district court denying for failure to exhaust state remedies, the petition of a Florida convict for the writ of habeas corpus.  We affirm.1


2
Appellant, represented by privately-retained counsel, was tried on an indictment charging second degree murder and convicted of manslaughter.  He was sentenced to 20 years imprisonment.


3
In his petition in the court below, appellant set out numerous allegations as grounds for habeas corpus relief.  A review of the record reveals that appellant has failed to present to any state court the allegations of ineffective representation of defense counsel and of admission into evidence of coerced incriminating statements.  Although appellant has exhausted his state remedies as to the other issues offered in his petition, rules of comity dictate that state remedies be exhausted as to all issues raised in a petition for habeas corpus to a federal court.  28 U.S.C. 2254; Wheeler v. Beto, 5th Cir. 1969, 407 F.2d 816.  The judgment below is affirmed.


4
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526.  Part I